Exhibit 10.1

MAGELLAN HEALTH SERVICES, INC.

2006 MANAGEMENT INCENTIVE PLAN

TABLE OF CONTENTS

1.

 

Purpose

 

 

 

 

 

 

 

 

 

2.

 

Administration

 

 

 

 

(a)

 

Committee

 

 

 

 

(b)

 

Authority

 

 

 

 

(c)

 

Delegation and Advisers

 

 

 

 

(d)

 

Limitation of Liability and Indemnification

 

 

 

 

 

 

 

 

 

3.

 

Participants

 

 

 

 

 

 

 

 

 

4.

 

Type of Awards

 

 

 

 

 

 

 

 

 

5.

 

Common Stock Available Under the Plan

 

 

 

 

(a)

 

Basic Limitations

 

 

 

 

(b)

 

Additional Shares

 

 

 

 

(c)

 

Business Acquisition Grants

 

 

 

 

 

 

 

 

 

6.

 

Stock Options

 

 

 

 

(a)

 

Generally

 

 

 

 

(b)

 

Exercise Price

 

 

 

 

(c)

 

Payment of Exercise Price

 

 

 

 

(d)

 

Exercise Period

 

 

 

 

(e)

 

Limitations on Incentive Stock Options

 

 

 

 

(f)

 

Additional Limitations on Incentive Stock Options for Ten Percent Shareholders

 

 

 

 

 

 

 

 

 

7.

 

Stock Appreciation Rights

 

 

 

 

(a)

 

Generally

 

 

 

 

(b)

 

Exercise Period

 

 

 

 

 

 

 

 

 

8.

 

Restricted Stock Awards

 

 

 

 

(a)

 

Generally

 

 

 

 

(b)

 

Payment of the Purchase Price

 

 

 

 

(c)

 

Additional Terms

 

 

 

 

(d)

 

Rights as a Shareholder

 

 

 

 

 

 

 

 

 

 

i


--------------------------------------------------------------------------------




 

9.

 

Stock Units

 

 

 

 

(a)

 

Generally

 

 

 

 

(b)

 

Settlement of Stock Units

 

 

 

 

(c)

 

Definitions

 

 

 

 

 

 

 

 

 

10.

 

Performance-Based Awards

 

 

 

 

(a)

 

Generally

 

 

 

 

(b)

 

Business Criteria

 

 

 

 

(c)

 

Establishment of Performance Goals

 

 

 

 

(d)

 

Certification of Performance

 

 

 

 

(e)

 

Modification of Performance-Based Awards

 

 

 

 

 

 

 

 

 

11.

 

Foreign Laws

 

 

 

 

 

 

 

 

 

12.

 

Certain Terminations of Employment; Forfeitures

 

 

 

 

(a)

 

Forfeiture of Unsettled Awards

 

 

 

 

(b)

 

Effect on Settled Awards

 

 

 

 

(c)

 

Timing

 

 

 

 

(d)

 

Determination from the Committee

 

 

 

 

(e)

 

Condition Precedent

 

 

 

 

(f)

 

Enforceability

 

 

 

 

 

 

 

 

 

13.

 

Adjustment Provisions

 

 

 

 

 

 

 

 

 

14.

 

Nontransferability

 

 

 

 

 

 

 

 

 

15.

 

Other Provisions

 

 

 

 

 

 

 

 

 

16.

 

Fair Market Value

 

 

 

 

 

 

 

 

 

17.

 

Withholding

 

 

 

 

 

 

 

 

 

18.

 

Employment Rights

 

 

 

 

 

 

 

 

 

19.

 

Tax Compliance

 

 

 

 

(a)

 

Certain Limitations on Awards to Ensure Compliance with Section 409A

 

 

 

 

(b)

 

Certain Terms Relating to Code Section 409A

 

 

 

 

(c)

 

Unfunded Plan

 

 

 

 

 

 

 

 

 

20.

 

No Fractional Shares

 

 

 

 

 

 

 

 

 

21.

 

Duration, Amendment and Termination

 

 

 

 

 

 

 

 

 

22.

 

Governing Law

 

 

 

 

 

 

 

 

 

23.

 

Effective Date

 

 

 

ii


--------------------------------------------------------------------------------




 

Index of Defined Terms

 

 

Section Where

 

Term

 

Defined or First Used

 

Awards

 

4

 

Code

 

2(a)

 

Committee

 

2(a)

 

Common Stock

 

5(a)

 

Company.

 

1

 

Dividend Equivalent Right.

 

9(c)

 

Effective Date.

 

23

 

Exchange Act

 

2(a)

 

Fair Market Value

 

16

 

Incentive Stock Option

 

6(a)

 

Injurious Conduct

 

12(a)

 

Non-Employee Director

 

2(a)

 

Nonqualified Stock Option.

 

6(a)

 

Parent Corporation

 

6(e)

 

Performance-Based Awards

 

10(a)

 

Plan

 

1

 

Restricted Stock Award

 

8

 

Stock Appreciation Rights

 

7

 

Stock Options

 

6

 

Stock Unit

 

9(c)

 

Subsidiary Corporation

 

6(e)

 

 

iii


--------------------------------------------------------------------------------


 

MAGELLAN HEALTH SERVICES, INC.

2006 MANAGEMENT INCENTIVE PLAN

1.   Purpose.   The Magellan Health Services, Inc. 2006 Management Incentive
Plan (the “Plan”) is intended to provide incentives which will attract, retain
and motivate highly competent persons as officers and employees of Magellan
Health Services, Inc., a Delaware corporation (the “Company”), and its
subsidiaries and affiliates, by providing them with appropriate incentives and
rewards to encourage them to enter into and continue in the employ of the
Company, to acquire a proprietary interest in the long-term success of the
Company and to reward the performance of individuals in fulfilling their
personal responsibilities for achievement of the Company’s objectives.

2.   Administration.

(a)   Committee.   The Plan will be administered by a committee (the
“Committee”) appointed by the Board of Directors of the Company from among its
members and shall be comprised, unless otherwise determined by the Company’s
Board of Directors, solely of not less than two (2) members who shall be
(i) ”Non-Employee Directors” within the meaning of Rule 16b-3(b)(3) (or any
successor rule) promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and (ii) ”outside directors” within the meaning of
Treasury Regulation Section 1.162-27(e)(3) under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”). The Board of Directors may
perform any function of the Committee hereunder, in which case references to the
Committee shall be deemed to include the Board. The foregoing notwithstanding,
no action or decision of the Committee shall be void or deemed not duly
authorized solely because a member of the Committee did not meet a qualification
requirement set forth in this Section 2(a).

(b)   Authority.   The Committee is authorized, subject to the provisions of the
Plan, to make and administer grants under the Plan (including to determine the
terms and conditions of Awards granted and to waive conditions initially
established for grants, including to accelerate vesting and to extend the
exercisability of grants, except as specifically restricted by this Plan) and to
establish such rules and regulations as it deems necessary for the proper
administration of the Plan, including to make such determinations and
interpretations and to take such action in connection with the Plan and any
Awards granted hereunder as it deems necessary or advisable to carry out its
purposes. All determinations and interpretations made by the Committee shall be
binding and conclusive on all participants and their legal representatives.

(c)   Delegation and Advisers.   The Committee may delegate to one or more of
its members (including to a designated subcommittee), to management of the
Company, to counsel for or advisors or consultants to the Committee or to one or
more other agents appointed by the Committee, such administrative duties as the
Committee may deem advisable; provided, such delegation does not adversely
effect the exemption provided by Rule 16b-3 of the Exchange Act, prevent an
Award from qualifying as a Performance-Based Award, if so intended, complying
with Section 157 of the Delaware General Corporation Law and otherwise complying
with applicable law. The Committee, or any person to whom it has delegated
duties as aforesaid, may employ one or more persons to render advice with
respect to any responsibility the Committee or such person may have under the
Plan. The Committee may employ such legal or other counsel, consultants and
agents as it may deem desirable for the administration of the Plan and may rely
upon any opinion or computation received from any such counsel, consultant or
agent. Expenses incurred by the Committee in the engagement of such counsel,
consultant or agent, shall be paid by the Company, or the subsidiary or
affiliate whose employees have benefited from the Plan, as determined by the
Committee.

1


--------------------------------------------------------------------------------




(d)   Limitation of Liability and Indemnification.   No member of the Committee
and no officer or employee of the Company shall be liable for any act or failure
to act hereunder, except in circumstances involving his or her bad faith or
willful misconduct, or for any act or failure to act hereunder by any other
member or officer or employee or by any agent to whom duties in connection with
the administration of this Plan have been delegated. The Company shall indemnify
members of the Committee and any officer of the Company or any employee of the
Company, a subsidiary or an affiliate designated to act on behalf of the Company
or the Committee with regard to the Plan, and may indemnify any counsel or
advisors appointed by the Company to assist it in carrying out its
responsibilities hereunder, against any and all liabilities or expenses to which
they may be subjected by reason of any act or failure to act in connection with
the Plan to the same extent and on the same terms and conditions as indemnity is
provided to officers of the Company in accordance with the Company’s Bylaws
(except that indemnity to counsel and advisors is not mandatory), including
advancing costs and expenses incurred by them in the defense of claims relating
thereto.

3.   Participants.   Participants will consist of such officers and employees of
the Company and its subsidiaries and affiliates as the Committee in its sole
discretion determines to be responsible for the success and future growth and
profitability of the Company and whom the Committee may designate from time to
time to receive Awards under the Plan. Designation of a participant in any year
shall not require the Committee to designate such person to receive an Award in
any other year or, once designated, to receive the same type or amount of Award
as granted to the participant in any other year. The Committee shall consider
such factors as it deems pertinent in selecting participants and in determining
the type and amount of their respective Awards.

4.   Type of Awards.   Awards under the Plan may be granted in any one or a
combination of (a) Stock Options, (b) Stock Appreciation Rights, (c) Restricted
Stock Awards and (d) Stock Units (each as described below, and collectively, the
“Awards”). Any Award may, as determined by the Committee in its discretion,
constitute Performance-Based Awards, as described in Section 10 hereof. Awards
granted under the Plan shall be evidenced by an agreement (which need not be
identical with respect to each grant or grantee) that may provide additional
terms and conditions associated with such Awards, as determined by the Committee
in its sole discretion, provided, however, that in the event of any conflict
between the provisions of the Plan and any such agreement, the provisions of the
Plan shall prevail. Nothing contained herein shall prevent the Company from
making cash bonus payments or providing other Awards pursuant to any employment
agreement, bonus plan or arrangement or other compensation or benefit plan or
program.

5.   Common Stock Available Under the Plan.

(a)   Basic Limitations.   The aggregate number of shares of capital stock of
the Company that may be delivered in connection with Awards granted under this
Plan shall be 2,750,000 shares of Ordinary Common Stock (the “Common Stock”),
which may be authorized and unissued shares or treasury shares or may be
purchased on the open market or by private purchase, provided that the maximum
number of shares of Common Stock that may be delivered in connection with
Restricted Stock Awards or Stock Units shall be 300,000. The number of shares of
Common Stock that may be delivered under the Plan shall be subject to
adjustments in accordance with Section 13 hereof and Sections 5(b) and
5(c) hereof. The maximum number of shares of Common Stock with respect to which
Awards may be granted to or measured with respect to any individual participant
under the Plan in any one calendar year shall not exceed 2,000,000 (subject to
adjustments made in accordance with Section 13 hereof.

(b)   Additional Shares.   Any shares of Common Stock which are: (i) underlying
a Stock Option or Stock Appreciation Right which is cancelled or terminated
without having been exercised, including due to expiration or forfeiture,
(ii) subject to Restricted Stock Awards or Stock Units which are cancelled,
terminated or forfeited, (iii) not delivered to a participant because all or a
portion of a Restricted Stock

2


--------------------------------------------------------------------------------




Award or Award of Stock Units is settled in cash, or (iv) withheld in connection
with a Restricted Stock Award or Stock Units to satisfy tax withholding
obligations, shall in each case again be available for Awards under the Plan
(with shares subject to such Restricted Stock Awards or Stock Units again
available for those types of Awards). Any shares of Common Stock covered by a
Stock Option or Stock Appreciation Rights shall be deemed to be delivered upon
exercise with respect to such underlying shares even if the net number of shares
delivered to the participant is less than the number of shares underlying the
Award (as would occur, for example, upon a net exercise of options, upon a
settlement of Stock Appreciation Rights in cash or for a net number of shares,
upon a stock-for-stock exercise of Stock Options, or upon share withholding to
satisfy tax obligations upon exercise of Stock Options or Stock Appreciation
Rights). The preceding sentences of this Section shall apply only for purposes
of determining the aggregate number of shares of Common Stock subject to Awards
delivered in connection with Awards, or generally available for Awards, but
shall not apply for purposes of determining the maximum number of shares of
Common Stock with respect to which Awards may be granted to any individual
participant in any calendar year under the Plan.

(c)   Business Acquisition Grants.   In connection with the acquisition of any
business by the Company or any of its subsidiaries or affiliates, any then
outstanding options or other similar rights or other equity awards pertaining to
such business may be assumed or replaced by Awards under the Plan upon such
terms and conditions as the Committee determines in its sole discretion and, to
the extent any shares of Common Stock are to be delivered as Awards under the
Plan in replacement for any such grants, awards, options or rights of another
business, such shares shall be in addition to those available for the grant of
Awards as provided by Sections 5(a) and 5(b).

6.   Stock Options.

(a)   Generally.   Stock Options will consist of awards from the Company that
will enable the holder to purchase a number of shares of Common Stock, at set
terms. Stock Options may be “incentive stock options” (“Incentive Stock
Options”), within the meaning of Section 422 of the Code, or Stock Options which
do not constitute Incentive Stock Options (“Nonqualified Stock Options”). The
Committee will have the authority to grant to any participant one or more
Incentive Stock Options, Nonqualified Stock Options, or both types of Stock
Options (in each case with or without Stock Appreciation Rights). Each Stock
Option shall be subject to such terms and conditions, including vesting (which
may be accelerated, including upon a change of control of the Company),
consistent with the Plan as the Committee may impose or determine from time to
time, subject to the following limitations.

(b)   Exercise Price.   Each Nonqualified Stock Option granted hereunder shall
have a per-share exercise price as the Committee may determine on the date of
grant, but not less than 100% of the Fair Market Value of a share at the date of
grant

(c)   Payment of Exercise Price.   The option exercise price may be paid in cash
or, in the discretion of the Committee, by the delivery of shares of Common
Stock of the Company then owned by the participant, or, in the case of
Nonqualified Stock Options, by directing the Company to withhold shares
otherwise deliverable upon exercise to satisfy the exercise price. In the
discretion of the Committee, payment may also be made by delivering a properly
executed exercise notice to the Company together with a copy of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds to pay the exercise price as long as such transaction does not
constitute an impermissible loan to an executive officer under Section 13(k) of
the Exchange Act (Section 402 of the Sarbanes-Oxley Act of 2002). To facilitate
the foregoing, the Company may enter into agreements for coordinated procedures
with one or more brokerage firms. The Committee may prescribe any other method
of paying the exercise price that it determines to be consistent with applicable
law and the purpose of the Plan, including, without limitation, in lieu of the
exercise of a Stock Option by delivery of shares of Common Stock of the Company
then owned by a participant, providing the Company with a notarized statement
attesting to the number of

3


--------------------------------------------------------------------------------




shares owned, where upon verification by the Company, the Company would issue to
the participant only the number of incremental shares to which the participant
is entitled upon exercise of the Stock Option.

(d)   Exercise Period.   Stock Options granted under the Plan shall be
exercisable at such time or times and subject to such terms and conditions,
including vesting, as shall be determined by the Committee; provided, however,
that no Stock Option shall be exercisable later than ten (10) years after the
date it is granted. All Stock Options shall terminate at such earlier times and
upon such conditions or circumstances as the Committee shall in its discretion
set forth in such option agreement on the date of grant.

(e)   Limitations on Incentive Stock Options.   Incentive Stock Options may be
granted only to participants who are employees of the Company or of a “Parent
Corporation” or “Subsidiary Corporation” (as defined in Sections 424(e) and
(f) of the Code, respectively) on the date of grant. The aggregate Fair Market
Value (determined as of the time the Stock Option is granted) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a participant during any calendar year (under all option plans of
the Company and of any Parent Corporation or Subsidiary Corporation) shall not
exceed one hundred thousand dollars ($100,000); provided, however, that if such
$100,000 limit is exceeded, the excess Incentive Stock Options shall be treated
as Nonqualified Stock Options. For purposes of the preceding sentence, Incentive
Stock Options will be taken into account in the order in which they are granted.
The per-share exercise price of an Incentive Stock Option shall not be less than
one hundred percent (100%) of the Fair Market Value of the Common Stock on the
date of grant, and no Incentive Stock Option may be exercised later than ten
(10) years after the date it is granted.

(f)   Additional Limitations on Incentive Stock Options for Ten Percent
Shareholders.   Incentive Stock Options may not be granted to any participant
who, at the time of grant, owns stock possessing (after the application of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Parent Corporation or Subsidiary Corporation, unless the exercise price of the
option is fixed at not less than one hundred ten percent (110%) of the Fair
Market Value of the Common Stock on the date of grant and the exercise of such
option is prohibited by its terms after the expiration of five (5) years from
the date of grant of such option.

7.   Stock Appreciation Rights.

(a)   Generally.   The Committee may, in its discretion, grant Stock
Appreciation Rights, including a concurrent grant of Stock Appreciation Rights
in tandem with any Stock Option grant. A Stock Appreciation Right means a right
to receive a payment in cash, Common Stock or a combination thereof, as
determined by the Committee, in an amount equal to the excess of (i) the Fair
Market Value, or other specified valuation (which may not exceed Fair Market
Value), of a specified number of shares of Common Stock on the date the right is
exercised over (ii) the Fair Market Value of such shares of Common Stock on the
date the right is granted, or other specified amount (which may not be less than
Fair Market Value), all as determined by the Committee; provided, however, that
if a Stock Appreciation Right is granted in tandem with or in substitution for a
Stock Option, the designated Fair Market Value in the award agreement shall
reflect the Fair Market Value on the date such Stock Option was granted. Each
Stock Appreciation Right shall be subject to such terms and conditions including
vesting (which may be accelerated, including upon a change of control of the
Company, subject to Section 19(a)), as the Committee shall impose or determine
from time to time; provided, however, that if a Stock Appreciation Right is
granted in connection with a Stock Option, the Stock Appreciation Right shall
become exercisable and shall expire according to the same vesting and expiration
rules as the corresponding Stock Option, unless otherwise determined by the
Committee

(b)   Exercise Period.   Stock Appreciation Rights granted under the Plan shall
be exercisable at such time or times and subject to such terms and conditions
including vesting (which may be accelerated, including upon a change of control
of the Company, subject to Section 19(a)), as shall be determined by the
Committee; provided, however, that no Stock Appreciation Rights shall be
exercisable later than ten

4


--------------------------------------------------------------------------------




(10) years after the date it is granted; and provided further, that the time of
exercise of any SAR intended to be a 409A Award shall conform to applicable
requirements of Code Section 409A. All Stock Appreciation Rights shall terminate
at such earlier times and upon such conditions or circumstances as the Committee
shall in its discretion set forth in such right at the date of grant.

8.   Restricted Stock Awards.

(a)   Generally.   The Committee may, in its discretion, grant Restricted Stock
Awards consisting of Common Stock issued or transferred to participants with or
without cash or other payment therefor in whole or in part. Each participant
granted a Restricted Stock Award shall execute and deliver to the Company an
agreement with respect to the Restricted Stock setting forth the restrictions
applicable to such Restricted Stock

(b)   Payment of the Purchase Price.   If the Restricted Stock Award requires
payment therefor, the purchase price of any shares of Common Stock subject to a
Restricted Stock Award may be paid in any manner authorized by the Committee,
which may include any manner authorized under the Plan for the payment of the
exercise price of a Stock Option. Restricted Stock Awards may also be made
solely in consideration of services rendered to the Company or its subsidiaries
or affiliates. This may include treating services between the grant date and the
date of issuance as payment of lawful consideration equal to the par value of
the Restricted Stock Award.

(c)   Additional Terms.   Restricted Stock Awards may be subject to such terms
and conditions including vesting (which may be accelerated, including upon a
change of control of the Company), as the Committee determines appropriate,
including, without limitation, (i) restrictions on the sale or other disposition
of such shares, and (ii) the right of the Company to reacquire such shares for
no consideration upon termination of the participant’s employment within
specified periods, the participant’s competition with the Company, or the
participant’s breach of other obligations to the Company. Restricted Stock
Awards not subject to a vesting requirements are authorized hereunder.
Restricted Stock Awards may constitute Performance-Based Awards, as described in
Section 10 hereof. The Committee may require the participant to deliver a duly
signed stock power, endorsed in blank, relating to the Common Stock covered by
such an Award. The Committee may also require that the stock certificates
evidencing such shares be held in custody or bear restrictive legends until the
restrictions thereon shall have lapsed.

(d)   Rights as a Shareholder.   The participant shall have, with respect to the
shares of Common Stock subject to a Restricted Stock Award, all of the rights of
a holder of shares of Common Stock of the Company, including the right to vote
the shares, except as may be otherwise provided in a Restricted Stock Award
agreement as determined by the Committee. At the discretion of the Committee,
cash dividends and stock dividends with respect to the Restricted Stock may be
either currently paid to the participant or withheld by the Company for the
participant’s account, and interest may be credited on the amount of cash
dividends withheld at a rate and subject to such terms (which may be
accelerated, including upon a change of control of the Company) as determined by
the Committee. The cash dividends or stock dividends so withheld by the
Committee and attributable to any particular share of Restricted Stock (and
earnings thereon, if applicable) shall be distributed to the participant upon
the release of restrictions on such shares and, if such share is forfeited, the
participant shall have no right to such cash dividends or stock dividends.

9.   Stock Units.

(a)   Generally.   The Committee may, in its discretion, grant Stock Units (as
defined in subsection (c) below) to participants hereunder. Stock Units may be
subject to such terms and conditions including vesting (which may be
accelerated, including upon a change of control of the Company, subject to
Section 19(a)), as the Committee determines appropriate. Stock Units may
constitute Performance-Based Awards, as described in Section 10 hereof. A Stock
Unit granted by the Committee shall provide payment in shares of Common Stock at
such time as the award agreement shall specify. Stock Units may be 409A

5


--------------------------------------------------------------------------------




Awards or Non-409A Awards, based upon their terms; the Committee may include
elective deferral features for Stock Units in its discretion. Shares of Common
Stock issued pursuant to this Section 9 may be issued with or without other
payments therefor as may be required by applicable law or such other
consideration as may be determined by the Committee. The Committee shall
determine whether a participant granted a Stock Unit shall be entitled to a
Dividend Equivalent Right (as defined in subsection (c) below).

(b)   Settlement of Stock Units.   Shares of Common Stock representing the Stock
Units shall be distributed to the participant unless the Committee provides for
the payment of the Stock Units in cash equal to the value of the shares of
Common Stock which would otherwise be distributed to the participant or partly
in cash and partly in shares of Common Stock.

(c)   Definitions.   A “Stock Unit” means a notional account representing a
participant’s conditional right to receive at a future date one (1) share of
Common Stock. A “Dividend Equivalent Right” means the right to receive the
amount of any dividend paid on the share of Common Stock underlying a Stock
Unit, which shall be payable in cash or in the form of additional Stock Units,
and subject to a risk of forfeiture and other terms as specified by the
Committee.

10.   Performance-Based Awards.

(a)   Generally.   Any Awards granted under the Plan may be granted in a manner
such that the Awards qualify for the performance-based compensation exemption of
Section 162(m) of the Code (“Performance-Based Awards”). As determined by the
Committee in its sole discretion, either the granting or vesting of such
Performance-Based Awards shall be based on achievement of performance objectives
that are based on one or more of the business criteria described below that
apply to the individual participant, one or more business units or the Company
as a whole.

(b)   Business Criteria.   The business criteria shall be as follows,
individually or in combination: (i) net earnings; (ii) earnings per share;
(iii) revenues; (iv) sales; (v) operating income; (vi) earnings before interest
and taxes (EBIT); (vii) earnings before interest, taxes, depreciation and
amortization (EBITDA); (viii) segment profit, as defined in the company’s
financial statements; (ix) working capital targets; (x) return on equity; (xi)
return on capital or return on assets; (xii) expenses or expense ratios; (xiii)
cash flow, free cash flow, cash flow return on investment, net cash provided by
operations, or economic profit created; (xiv) market price per share;  (xv)
total return to shareholders, and (xvi) specific strategic or operational
business criteria, including market penetration, geographic expansion, new
concept development goals, new products, new projects, or new ventures, customer
satisfaction, staffing, training and development goals, goals relating to
acquisitions, divestitures, affiliates and joint ventures. Business criteria may
be measured on a consolidated basis, by department, group or business unit, or
for specified subsidiaries or affiliates of the Company. The targeted level or
levels of performance with respect to such business criteria may be established
at such levels and in such terms as the Committee may determine, in its
discretion, including in absolute terms, as a ratio, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies.

(c)   Establishment of Performance Goals.   With respect to Performance-Based
Awards, the Committee shall establish in writing (i) the performance goals
applicable to a specified performance period, and such performance goals shall
state, in terms of an objective formula or standard, the method for computing
the amount of compensation payable to the participant if such performance goals
are obtained and (ii) the individual employees or class of employees to which
such performance goals apply; provided, however, that such performance goals
shall be established in writing no later than ninety (90) days after the
commencement of the applicable performance period (but in no event after
twenty-five percent (25%) of such performance period has elapsed). Performance
periods may be of any length, as specified by the Committee.

6


--------------------------------------------------------------------------------




(d)   Certification of Performance.   No Performance-Based Awards shall be
payable to or vest with respect to, as the case may be, any participant for a
given period until there has been certified in writing by or on behalf of the
Committee that the objective performance goals (and any other material terms)
applicable to such period have been satisfied.

(e)   Modification of Performance-Based Awards.   With respect to any Awards or
the cash denominated awards under Section 10(f) intended to qualify as
Performance-Based Awards, after establishment of a performance goal, the
Committee shall not revise such performance goal or increase the amount of
compensation payable thereunder (as determined in accordance with
Section 162(m) of the Code) upon the attainment of such performance goal.
Notwithstanding the preceding sentence, the Committee may reduce or eliminate
the number of shares of Common Stock or cash granted, vested or payable upon the
attainment of such performance goal.

11.   Foreign Laws.   The Committee may grant Awards to individual participants
who are subject to the tax and other laws of nations other than the United
States, which Awards may have terms and conditions as determined by the
Committee as necessary to comply with applicable foreign laws and local
compensation customs and practices, and that may differ from those applicable to
other participants. The Committee may take any action which it deems advisable
to obtain approval of such Awards by the appropriate foreign governmental
entity; provided, however, that no such Awards may be granted pursuant to this
Section 11 and no action may be taken which would result in a violation of the
Exchange Act or any other applicable law.

12.   Certain Terminations of Employment; Forfeitures.

(a)   Forfeiture of Unsettled Awards.   Unless the Committee or any agreement
relating to Awards under this Plan shall otherwise provide, a participant shall
forfeit all Awards he or she holds at the time and which have not been settled
under this Plan (other than fully vested Restricted Stock Awards and vested
Stock Units that have been deferred at the election of the participant) if:

(i)           the participant’s employment with the Company or with any Parent
Corporation or Subsidiary Corporation is terminated for willful, deliberate, or
gross misconduct in the performance of the participant’s duties to the Company,
Parent Corporation or Subsidiary Corporation, as determined by the Committee in
its good faith judgment, or any other event which constitutes “cause” under an
employment agreement to which such participant is a party; or

(ii)          following the participant’s termination of employment with the
Company or with any Parent Corporation or Subsidiary Corporation and for a
period of one (1) year thereafter, the participant engages in any business or
enters into any employment relationship in violation of any non-competition
obligation which such participant has to the Company, a Parent Corporation or
Subsidiary Corporation or in violation of any restriction to which the
participant is subject on, directly or indirectly, soliciting the employment of
or any business from, or employing or doing business with, any of the employees
or former employees of the Company (or any Parent Corporation or Subsidiary
Corporation) or any customer or supplier to the Company (or any Parent
Corporation or Subsidiary Corporation), or any other party with which the
Company (or any Parent Corporation or Subsidiary Corporation) has a business
relationship (including any such obligation or restriction contained in any
agreement pursuant to which any Award is provided or any other agreement), and
the Committee in its sole discretion has determined the results of such
violation to have been injurious to the Company’s business interests.

The activities described in (i) and (ii) above are hereafter referred to as
“Injurious Conduct”.

(b)   Effect on Settled Awards.   A forfeiture of Awards provided by
Section 12(a) upon the Committee determining that a participant has engaged in
Injurious Conduct during the course of his employment or during the one (1) year
period following his or her termination of employment, shall not

7


--------------------------------------------------------------------------------




relieve the participant of any liability he or she may have to the Committee as
a result of engaging in the Injurious Conduct. In addition, the Committee may
provide, in any Award agreement, for a forfeiture of gains previously realized
upon exercise, lapse of restrictions or settlement of an Award (commonly
referred to as a “clawback”) in the event of Injurious Conduct by a participant
during employment or a specified period following employment.

(c)   Timing.   The Committee shall exercise the right of forfeiture provided to
the Company in this Section 12 within ninety (90) days after the discovery of
the activities giving rise to the Company’s right of forfeiture, which
activities must have occurred no later than twelve (12) months after the
participant’s termination of employment.

(d)   Determination from the Committee.   A participant may make a request to
the Committee in writing for a determination regarding whether any proposed
business or activity would constitute Injurious Conduct. Such request shall
fully describe the proposed business or activity. The Committee shall respond to
the participant in writing and the Committee’s determination shall be limited to
the specific business or activity so described.

(e)   Condition Precedent.   Unless the Committee or any agreement relating to
Awards under this Plan shall otherwise provide, all Awards shall be considered
awarded under this Plan subject to the applicability of this Section 12.

(f)   Enforceability.   The purpose of this Section 12 is to protect the Company
(and any Parent Corporation and Subsidiary Corporations) from Injurious Conduct.
To the extent that this Section 12 is not fully enforceable as written, the
unenforceable provisions shall be modified so as to provide the Company with the
fullest protection permitted by law.

13.   Adjustment Provisions.   Awards granted under the Plan and any agreements
evidencing such Awards, the maximum number of shares of Common Stock deliverable
under all Awards stated in Section 5(a), the maximum number of shares of Common
Stock available for Restricted Stock Awards and Stock Units under Section 5(a),
and the maximum number of shares of Common Stock with respect to which Awards
may be granted to or measured with respect to any one person during any period
stated in Section 5(a) shall be subject to adjustment or substitution, as
determined by the Committee in its sole discretion, as to the number, price or
kind of a share of Common Stock or other consideration subject to such Awards or
as otherwise determined by the Committee to be equitable (i) in the event of
changes in the outstanding Common Stock or in the capital structure of the
Company by reason of stock or extraordinary cash dividends, stock splits,
reverse stock splits, recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, spin-offs, dividends in kind, or other
relevant changes in capitalization, or (ii) in the event of any change in
applicable laws or any change in circumstances which results in or would result
in any substantial dilution or enlargement of the rights granted to, or
available for, participants, or which otherwise warrants equitable adjustment
because it interferes with the intended operation of the Plan. With respect to
outstanding Awards, each participant has a legal right to the equitable
adjustment provided hereunder, in order to preserve without enlarging the
participant’s rights with respect to such Awards. Any adjustment in Incentive
Stock Options under this Section 13 shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section 13 shall be made in a manner which
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act and which otherwise is permissible under Code Section 409A.
Further, with respect to Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, such adjustments or
substitutions shall be made only to the extent that the Committee determines
that such adjustments or substitutions may be made without causing the Company
to be denied a tax deduction on account of Section 162(m) of the Code. The
Company shall give each participant notice of an adjustment hereunder and, upon
notice, such adjustment shall be conclusive and binding for all purposes.

8


--------------------------------------------------------------------------------




14.   Nontransferability.   Each Award granted under the Plan to a participant
(other than unrestricted Stock Awards and vested Restricted Stock Awards) shall
not be transferable otherwise than by will or the laws of descent and
distribution, and shall be exercisable, during the participant’s lifetime, only
by the participant. In the event of the death of a participant, each Stock
Option or Stock Appreciation Right theretofore granted to him or her shall be
exercisable during such period after his or her death as the Committee shall in
its discretion set forth in such option or right at the date of grant and then
only by the executor or administrator of the estate of the deceased participant
or the person or persons to whom the deceased participant’s rights under the
Stock Option or Stock Appreciation Right shall pass by will or the laws of
descent and distribution or beneficiary designation. Notwithstanding the
foregoing, at the discretion of the Committee, an award of an Award other than
an Incentive Stock Option may permit the transferability of an Award by a
participant solely to the participant’s spouse, siblings, parents, children and
grandchildren or trusts for the benefit of such persons or partnerships,
corporations, limited liability companies or other entities owned solely by such
persons, including trusts for such persons, subject to any restriction included
in the grant of the Award.

15.   Other Provisions.   The grant of any Award under the Plan may also be
subject to such other provisions (whether or not applicable to the Award granted
to any other participant) as the Committee determines appropriate, including,
without limitation, provisions for the forfeiture of, or restrictions on resale
or other disposition of, Common Stock acquired under any form of Award,
provisions for the acceleration of exercisability or vesting of Awards (subject
to Section 19(a)), performance conditions other than those imposed under
Section 10, or provisions to comply with federal and state securities laws, or
understandings or conditions as to the participant’s employment in addition to
those specifically provided for under the Plan.

16.   Fair Market Value.   For purposes of this Plan and any Awards awarded
hereunder, Fair Market Value on any given date means the fair market value of
the shares of Common Stock determined by such methods or procedures as shall be
established from time to time by the Board of Directors. Unless otherwise
determined by the Board of Directors, (i) if the Common Stock is listed on a
national securities exchange or is quoted in the National Market System of the
National Association of Securities Dealers Automated Quotation System (“NASDAQ”)
on a last sale basis, the average of the opening price and the closing price
reported as having occurred on such date, or, if there is no sale on such date,
then on the last preceding date on which such a sale was reported, or (ii) if
the Common Stock is not listed on a national securities exchange nor quoted in
NASDAQ on a last sale basis, the amount determined by the Committee (or in
accordance with procedures approved by the Committee) to be the fair market
value based upon a good faith attempt to value the Common Stock accurately.

17.   Withholding.   All payments or distributions of Awards made pursuant to
the Plan shall be net of any amounts required to be withheld pursuant to
applicable federal, state and local tax withholding requirements. If the Company
proposes or is required to distribute Common Stock pursuant to the Plan, it may
require the recipient to remit to it or to the corporation that employs such
recipient an amount sufficient to satisfy such tax withholding requirements
prior to the delivery of any certificates for such Common Stock. In lieu
thereof, the Company or the employing corporation shall have the right to
withhold the amount of such taxes from any other sums due or to become due from
such corporation to the recipient as the Committee shall prescribe. The
Committee may, in its discretion and subject to such rules as it may adopt
(including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), require, or permit an election by, an optionee or
award or right holder to pay all or a portion of the federal, state and local
withholding taxes arising in connection with any Award consisting of shares of
Common Stock by having the Company withhold shares of Common Stock having a Fair
Market Value equal to the amount of tax to be withheld, such tax calculated at
minimum statutory withholding rates.

9


--------------------------------------------------------------------------------




18.   Employment Rights.   Neither the Plan nor any action taken hereunder shall
be construed as giving any participant the right to be retained in the employ or
service of the company or any of its subsidiaries or affiliates.

19.   Tax Compliance

(a)   Certain Limitations on Awards to Ensure Compliance with Section 409A.  
For purposes of this Plan, references to an Award term or event (including any
authority or right of the Company or a participant) being “permitted” under
Section 409A shall mean, for a 409A Award, that the term or event will not cause
the participant to be liable for payment of interest or a tax penalty under
Section 409A and, for a Non-409A Award, that the term or event will not cause
the Award to be treated as subject to Section 409A. Other provisions of the Plan
notwithstanding, the terms of any 409A Award and any Non-409A Award, including
any authority of the Company and rights of the participant with respect to the
Award, shall be limited to those terms permitted under Section 409A, and any
terms not permitted under Section 409A shall be automatically modified and
limited to the extent necessary to conform with Section 409A. For this purpose,
other provisions of the Plan notwithstanding, the Company shall have no
authority to accelerate distributions relating to 409A Awards in excess of the
authority permitted under Section 409A, any distribution subject to Section
409A(a)(2)(A)(i) (separation from service) to a “key employee” as defined under
Section 409A(a)(2)(B)(i) shall not occur earlier than the earliest time
permitted under Section 409A(a)(2)(B)(i), any distribution triggered by a
participant’s termination of employment and intended to qualify under Section
409A(a)(2)(A)(i) shall be made only at such time as the participant has had a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i), and
any authorization of payment of cash to settle a Non-409A Award shall apply only
to the extent permitted under Section 409A for such Award.

(b)   Certain Terms Relating to Code Section 409A.   ”409A Awards” means Awards
that constitute a deferral of compensation under Code Section 409A and
regulations thereunder. “Non-409A Awards” means Awards other than 409A Awards
(including those exempt as “short-term deferrals” under Proposed Treasury
Regulation § 1.409A-1(b)(4) and any successor regulation). Although the
Committee retains authority under the Plan to grant Options, SARs and Restricted
Stock on terms that will qualify those Awards as 409A Awards, Options, SARs, and
Restricted Stock are intended to be Non-409A Awards unless otherwise expressly
specified by the Committee.

(c)   Unfunded Plan.   Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan (excluding Restricted Stock), such right shall be no greater than
the right of an unsecured general creditor of the Company. All payments to be
made hereunder shall be paid from the general funds of the Company and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in the
Plan. The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.

20.   No Fractional Shares.   No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, or Awards, or other property shall be issued or paid in
lieu of fractional shares or whether such fractional shares or any rights
thereto shall be forfeited or otherwise eliminated.

21.   Duration, Amendment and Termination.   No Award shall be initially granted
more than ten (10) years after the latest date upon which the Plan (including
any amendment and restatement of the Plan) has been approved by shareholders,
but Awards outstanding at that time shall remain outstanding and governed by the
terms of the Plan. The Company may amend the Plan from time to time or suspend
or

10


--------------------------------------------------------------------------------




terminate the Plan at any time. However, no amendment of the Plan may be made
without approval of holders of a majority of the voting power of the Common
Stock (as defined in the Company’s Amended and Restated Certificate of
Incorporation as in effect immediately after the Effective Date), voting
together as a single class, if the amendment will: (i) increase the aggregate
number of shares of Common Stock that may be delivered through Awards under the
Plan; (ii) increase the maximum number of shares or cash that may be awarded to
any participant under Section 5 hereof; (iii) change the types of business
criteria on which Performance-Based Awards are to be based under the Plan; or
(iv) modify the Plan so as to materially broaden eligibility for participation
in the Plan; provided, however, that adjustments authorized under Section 13 are
not subject to shareholder approval under this Section 21. Without the approval
of shareholders, the Committee will not amend or replace previously granted
Options or SARs in a transaction that constitutes a “repricing.”  For this
purpose, a “repricing” means: (1) amending the terms of an Option or SAR after
it is granted to lower its exercise price; (2) any other action that is treated
as a repricing under generally accepted accounting principles; and (3) canceling
an Option at a time when its strike price is equal to or greater than the fair
market value of the underlying Stock, in exchange for another Option, SAR,
Restricted Stock, or other equity, unless the cancellation and exchange occurs
in connection with a merger, acquisition, spin-off or other similar corporate
transaction. A cancellation and exchange described in clause (3) of the
preceding sentence will be considered a repricing regardless of whether the
Option, Restricted Stock or other equity is delivered simultaneously with the
cancellation, regardless of whether it is treated as a repricing under generally
accepted accounting principles, and regardless of whether it is voluntary on the
part of the Option holder. Adjustments to awards under Section 13 will not be
deemed “repricings,” however.

22.   Governing Law.   This Plan, Awards granted hereunder and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the State of Delaware (regardless of the law that might otherwise govern
under applicable Delaware principles of conflict of laws).

23.   Effective Date.   This Plan has been adopted by the Board of Directors of
the Company and shall be effective as of the date of approval by the Company’s
shareholders at the 2006 Annual Meeting of Shareholders, by the affirmative vote
of a majority of the voting power present in person or by proxy and entitled to
vote generally in the election of directors and entitled to vote on the matter
of approval of this Plan. Such shareholder approval shall be a condition to the
right of each participant to receive any Awards hereunder. Any Awards granted
under the Plan prior to such shareholder approval shall be effective as of the
date of grant (unless, with respect to any Award, the Committee specifies
otherwise at the time of grant), but no such Award may be exercised or settled
and no restrictions relating to any Award may lapse prior to such shareholder
approval and, if such shareholder approval is not obtained as provided
hereunder, any such Award shall be cancelled.

11


--------------------------------------------------------------------------------